Citation Nr: 0829120	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for joint aches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for muscle aches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for chronic fatigue, to 
include as due toundiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for loss of memory and 
concentration, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to May 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued in 
June 2005 in which the RO denied the veteran's claims for 
service connection for the above listed conditions.  The 
veteran filed a notice of disagreement (NOD) in September 
2005; and the RO issued a statement of the case (SOC) in July 
2006.  The veteran's attorney filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2006.

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

In his September 2006 substantive appeal, the veteran's 
attorney indicated that the veteran wanted a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the veteran and his attorney of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 






Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


